 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   ELMER MORENO MENDOZA,                 ) No. CV 16-6871 FMO (FFM)
                                           )
11                    Plaintiff,           ) ORDER ACCEPTING FINDINGS,
         v.                                ) CONCLUSIONS AND
12                                         ) RECOMMENDATIONS OF
                                           ) UNITED STATES MAGISTRATE JUDGE
13   CAPTAIN AGUILAR;                      )
     CORRECTIONS OFFICER R. LOWE, )
14                                         )
                      Defendants.          )
15                                         )
                                           )
16       Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the Report and Recommendation of United States Magistrate Judge (“Report”)
18   (Docket No. 98), and the objections thereto. Good cause appearing, the Court concurs
19   with and accepts the findings of fact, conclusions of law, and recommendations
20   contained in the Report after having made a de novo determination of the portions to
21   which objections were directed.
22         IT IS ORDERED that judgment be entered dismissing this action with prejudice.
23
24   DATED: June 5, 2019
                                                                  /s/
25                                                     FERNANDO M. OLGUIN
26                                                     United States District Judge

27
28
